161 F.3d 17
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Rolly O. KINNELL, Plaintiff--Appellant,v.DEPARTMENT OF JUSTICE; Drug Enforcement Administration,Janet Reno, Department of Drug Enforcement; Attorney Generalof the State of Kansas, Carla J. Stovall; Governor of theState of Kansas, Bill Graves, Defendants--Appellees.
No. 98-3085.
United States Court of Appeals, Tenth Circuit.
Sept. 9, 1998.

Before ANDERSON, McKAY, and LUCERO, Circuit Judges.


1
ORDER AND JUDGMENT*


2
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a); 10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


3
Having reviewed the file in this case, we conclude that this appeal is frivolous.  We deny Mr. Kinnell's motion to proceed without prepayment of costs or fees, and this appeal is DISMISSED.  See 28 U.S.C. § 1915(e)(2)(B)(i).



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments; nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3